                Case 6:19-cv-00611 Document 1 Filed 10/16/19 Page 1 of 17



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 NAUTILUS INSURANCE COMPANY      §
     Plaintiff,                  §
                                 §
                                 §
                                 §
 VS.                             §
                                 §
                                 §
 FREESTONE COUNTY ASSOCIATION,   §
 INC., ZACK NEWMAN, ROY NEWMAN,  §
 JERRY McLEOD, MICHAEL GRISSETT, §
 CLINT FRYER, JOHN FRYER, LISA   §
 WEBB, WENDON MORRISON, STANLEY §
                                 §                   6:19-cv-611
 GREGORY, CLINTON MINCHEW, JR    § CIVIL ACTION NO ._______________
 McLELLAND, HUGH FRYER, TRENT    §
 TURNER, LADONNA TURNER, DANNY   §
 TURNER, BILL SHAMBURGER, TOMMY §
 ROBINSON, TRACY BETSER, JAMES   §
 DAVIS, KARLENE GRIFFITH, CLARK  §
                                 §
 FRYER, LINDA GRANT, SID FRYER,  §
 SCOTT HOLMES, ANDY BONNER,      §
 VICKI ALLRED and CHARLES ALLRED §
                                 §
        Defendants,              §




            NAUTILUS INSURANCE COMPANY’S ORIGINAL COMPLAINT
                AND REQUEST FOR DECLARATORY JUDGMENT

        Plaintiff, NAUTILUS INSURANCE COMPANY (herein “Plaintiff” or “Nautilus”),

pursuant to 28 U.S.C. §§ 2201-2202 and Rule 57 of the Federal Rules of Civil Procedure, files this

Original Complaint and Request for Declaratory Judgment against Defendants, FREESTONE

COUNTY ASSOCIATION, INC., ZACK NEWMAN, ROY NEWMAN, JERRY McLEOD,

MICHAEL GRISSETT, CLINT FRYER, JOHN FRYER, LISA WEBB, WENDON MORRISON,

STANLEY GREGORY, CLINTON MINCHEW, JR McLELLAND, HUGH FRYER, TRENT

TURNER, LADONNA TURNER, DANNY TURNER, BILL SHAMBURGER, TOMMY



PD.26739542.1
                Case 6:19-cv-00611 Document 1 Filed 10/16/19 Page 2 of 17



ROBINSON, TRACY BETSER, JAMES DAVIS, KARLENE GRIFFITH, CLARK FRYER,

LINDA GRANT, SID FRYER, SCOTT HOLMES, and ANDY BONNER (collectively, the

“Insured Defendants”1), and VICKI ALLRED and CHARLES ALLRED (collectively, the

“Allreds”) (the Insured Defendants and the Allreds are collectively referred to as the

“Defendants”). Nautilus seeks a declaratory judgment against the Defendants that, based on

various policy provisions in Policy Number NN814687 (the “Policy”), the Policy does not provide

coverage for the loss made the basis of the lawsuit styled Vicki Allred and Charles Allred vs.

Freestone County Fair Association, Inc., et al., in the 146th Judicial District Court, Bell County,

Texas, Cause No. 307,283-B (the “Underlying Litigation”).

                                                    PARTIES

         1.       Plaintiff, NAUTILUS INSURANCE COMPANY, is an insurance company

organized under the laws of the state of Arizona, with its principal place of business in the state of

Arizona.      Nautilus Insurance Company is an Arizona citizen for the purposes of diversity

jurisdiction.

         2.       Defendant, FREESTONE COUNTY ASSOCIATION, INC., is the Named Insured

under Policy no. NN814687 issued by Nautilus. Freestone County Association, Inc. is a Texas

corporation with a principal place of business in Freestone County, Texas and is domiciled in

Texas for the purposes of diversity jurisdiction. Freestone County Association, Inc. may be served

by serving its registered agent, Scott Holmes, at his registered office located at 126 FCR 811

(Donie 75838), P.O. Box 806, Teague, Texas 75860.




1 The reference to these parties as “Insured Defendants” is meant for ease of reference and does not mean that
  Nautilus is waiving its argument that the individual defendants other than Freestone may not constitute insureds
  under the Policy.

                                                         2
PD.26739542.1
                Case 6:19-cv-00611 Document 1 Filed 10/16/19 Page 3 of 17



        3.       Defendant, ZACK NEWMAN, is claiming insured status under Policy no.

NN814687 issued by Nautilus. Zack Newman is an individual residing in Freestone County,

Texas, who can be served with process at the following address: 320 Hwy 75 North, Fairfield, TX

75480. Zack Newman is also a Texas resident and citizen for the purposes of diversity jurisdiction.

        4.       Defendant, ROY NEWMAN, is claiming insured status under Policy no.

NN814687 issued by Nautilus. Roy Newman is an individual residing in Freestone County, Texas,

who can be served with process at the following address: 319 CR 1241, Fairfield, TX 75480. Roy

Newman is also a Texas resident and citizen for the purposes of diversity jurisdiction.

        5.       Defendant, JERRY McLEOD, is claiming insured status under Policy no.

NN814687 issued by Nautilus. Jerry McLeod is an individual residing in Freestone County, Texas,

who can be served with process at the following address:165 E. Highway 84, Fairfield, TX 75840.

Jerry McLeod is also a Texas resident and citizen for the purposes of diversity jurisdiction.

        6.       Defendant, MICHAEL GRISSETT, is claiming insured status under Policy no.

NN814687 issued by Nautilus. Michael Grissett is an individual residing in Freestone County,

Texas, who can be served with process at the following address: 411 FM 489 East, Fairfield, TX

75831. Michael Grissett is also a Texas resident and citizen for the purposes of diversity

jurisdiction. Michael Grissett is also a Texas resident and citizen for the purposes of diversity

jurisdiction.

        7.       Defendant, CLINT FRYER, is claiming insured status under Policy no. NN814687

issued by Nautilus. Clint Fryer is an individual residing in Freestone County, Texas, who can be

served with process at the following address: 122 CR 233, Fairfield, TX 75840. Clint Fryer is also

a Texas resident and citizen for the purposes of diversity jurisdiction.




                                                  3
PD.26739542.1
                Case 6:19-cv-00611 Document 1 Filed 10/16/19 Page 4 of 17



        8.       Defendant, JOHN FRYER, is claiming insured status under Policy no. NN814687

issued by Nautilus. John Fryer is an individual residing in Freestone County, Texas, who can be

served with process at the following address: 255 CR 233, Fairfield, TX 75840. John Fryer is

also a Texas resident and citizen for the purposes of diversity jurisdiction.

        9.       Defendant, WENDON MORRISON, is claiming insured status under Policy no.

NN814687 issued by Nautilus. Wendon Morrison is an individual residing in Freestone County,

Texas, who can be served with process at the following address: 439 Sunset Drive, Fairfield, TX

75840. Wendon Morrison is also a Texas resident and citizen for the purposes of diversity

jurisdiction

        10.      Defendant, LISA WEBB, is claiming insured status under Policy no. NN814687

issued by Nautilus. Lisa Webb is an individual residing in Freestone County, Texas, who can be

served with process at the following address: P.O. Box 433, Fairfield, TX 75840. Lisa Webb is

also a Texas resident and citizen for the purposes of diversity jurisdiction.

        11.      Defendant, STANLEY GREGORY, is claiming insured status under Policy no.

NN814687 issued by Nautilus. Stanley Gregory is an individual residing in Freestone County,

Texas, who can be served with process at the following address: 750 CR 1080, Fairfield, TX

75840. Stanley Gregory is also a Texas resident and citizen for the purposes of diversity

jurisdiction.

        12.      Defendant, CLINTON MINSHEW, is claiming insured status under Policy no.

NN814687 issued by Nautilus. Clinton Minshew is an individual residing in Freestone County,

Texas, who can be served with process at the following address: P.O. Box 1414 Fairfield, TX

75840. Clinton Minshew is also a Texas resident and citizen for the purposes of diversity

jurisdiction.



                                                  4
PD.26739542.1
                Case 6:19-cv-00611 Document 1 Filed 10/16/19 Page 5 of 17



        13.      Defendant, JR McLELLAND, is claiming insured status under Policy no.

NN814687 issued by Nautilus. JR McLelland is an individual residing in Freestone County,

Texas, who can be served with process at the following address: 1575 FM 27, Wortham, TX

76693-4669. JR McLelland is also a Texas resident and citizen for the purposes of diversity

jurisdiction.

        14.      Defendant, SCOTT HOLMES, is claiming insured status under Policy no.

NN814687 issued by Nautilus. Scott Holmes is an individual residing in Freestone County, Texas,

who can be served with process at the following address: P.O. Box 806, Wortham, TX 75860.

Scott Holmes is also a Texas resident and citizen for the purposes of diversity jurisdiction

        15.      Defendant, HUGH FRYER, is claiming insured status under Policy no. NN814687

issued by Nautilus. Hugh Fryer is an individual residing in Freestone County, Texas, who can be

served with process at the following address: 9015 FM 1580, Fairfield, TX 75840. Hugh Fryer is

also a Texas resident and citizen for the purposes of diversity jurisdiction.

        16.      Defendant, TRENT TURNER is claiming insured status under Policy no.

NN814687 issued by Nautilus. Trent Turner is an individual residing in Freestone County, Texas,

who can be served with process at the following address: P.O. Box 665, Teague, TX 75860. Trent

Turner is also a Texas resident and citizen for the purposes of diversity jurisdiction.

        17.      Defendant, LADONNA TURNER is claiming insured status under Policy no.

NN814687 issued by Nautilus. Ladonna Turner is an individual residing in Freestone County,

Texas, who can be served with process at the following address: P.O. Box 665, Teague, TX 75860.

Ladonna Turner is also a Texas resident and citizen for the purposes of diversity jurisdiction.

        18.      Defendant, DANNY TURNER is claiming insured status under Policy no.

NN814687 issued by Nautilus. Danny Turner is an individual residing in Freestone County, Texas,



                                                  5
PD.26739542.1
                Case 6:19-cv-00611 Document 1 Filed 10/16/19 Page 6 of 17



who can be served with process at the following address: P.O. Box 225, Teague, TX 75860. Danny

Turner is also a Texas resident and citizen for the purposes of diversity jurisdiction.

        19.      Defendant, BILL SHAMBURGER, is claiming insured status under Policy no.

NN814687 issued by Nautilus. Bill Shamburger is an individual residing in Freestone County,

Texas, who can be served with process at the following address: 700 IH 45 South, Fairfield, TX

75840. Bill Shamburger is also a Texas resident and citizen for the purposes of diversity

jurisdiction.

        20.      Defendant, TOMMY ROBINSON, is claiming insured status under Policy no.

NN814687 issued by Nautilus. Tommy Robinson is an individual residing in Freestone County,

Texas, who can be served with process at the following address: 298 FM 488, Fairfield, TX 75840.

Tommy Robinson is also a Texas resident and citizen for the purposes of diversity jurisdiction.

        21.      Defendant, TRACY BETSER, is claiming insured status under Policy no.

NN814687 issued by Nautilus. Tracy Betser is an individual residing in Freestone County, Texas,

who can be served with process at the following address: 420 E Hwy 84, Fairfield, TX 75840.

Tracy Betser is also a Texas resident and citizen for the purposes of diversity jurisdiction.

        22.      Defendant, JAMES DAVIS is claiming insured status under Policy no. NN814687

issued by Nautilus. James Davis is an individual residing in Freestone County, Texas, who can be

served with process at the following address: 1306 US Hwy 84, Teague, TX 75860. James Davis

is also a Texas resident and citizen for the purposes of diversity jurisdiction.

        23.      Defendant, KARLENE GRIFFITH is claiming insured status under Policy no.

NN814687 issued by Nautilus. Karlene Griffith is an individual residing in Freestone County,

Texas, who can be served with process at the following address:         184 CR 602, Teague, Texas




                                                  6
PD.26739542.1
                Case 6:19-cv-00611 Document 1 Filed 10/16/19 Page 7 of 17



75860. Karlene Griffith is also a Texas resident and citizen for the purposes of diversity

jurisdiction.

        24.      Defendant, CLARK FRYER, is claiming insured status under Policy no.

NN814687 issued by Nautilus. Clark Fryer is an individual residing in Freestone County, Texas,

who can be served with process at the following address: 150 CR 233, Fairfield, TX 75840. Clark

Fryer is also a Texas resident and citizen for the purposes of diversity jurisdiction.

        25.      Defendant, LINDA GRANT, is claiming insured status under Policy no.

NN814687 issued by Nautilus. Linda Grant is an individual residing in Freestone County, Texas,

who can be served with process at the following address: 118 East Commerce Street, Room 205,

Fairfield, TX 75840. Linda Grant is also a Texas resident and citizen for the purposes of diversity

jurisdiction.

        26.      Defendant, SID FRYER, is claiming insured status under Policy no. NN814687

issued by Nautilus. Sid Fryer is an individual residing in Freestone County, Texas, who can be

served with process at the following address: 290 CR 232, Fairfield, TX 75840. Sid Fryer is also

a Texas resident and citizen for the purposes of diversity jurisdiction.

        27.      Defendant, ANDY BONNER, is claiming insured status under Policy no.

NN814687 issued by Nautilus. Andy Bonner is an individual residing in Freestone County, Texas,

who can be served with process at the following address: P.O. Box 1087, Fairfield, TX 75840.

Andy Bonner is also a Texas resident and citizen for the purposes of diversity jurisdiction.

        28.      Defendants, VICKI ALLRED and CHARLES ALLRED, are individuals with an

interest in the outcome of this litigation because they are the plaintiffs in a separate lawsuit in

which the Insured Defendants are defendants, to wit, the Underlying Litigation. Under Texas law,

a plaintiff in the underlying action against an insured is an appropriate party to a declaratory



                                                  7
PD.26739542.1
                Case 6:19-cv-00611 Document 1 Filed 10/16/19 Page 8 of 17



judgment action initiated by an insurer seeking a finding of no duty to indemnify that insured for

the claims asserted against the insured in the underlying action. This is because the underlying

plaintiff’s right to collect insurance proceeds for their injuries derives directly from the insured’s

rights under the policy, such that the insured and the underlying plaintiff are deemed to be in privity

by virtue of their shared legal interest.2 Thus, it is appropriate for Vicki and Charles Allred to be

included as defendants in this declaratory judgment action.                         Vicki and Charles Allred are

individuals residing in Blanco County, Texas, who can be served with process at the following

address: 1629 Blair Drive, Cleburne, Johnson County, Texas 76031. Vicki and Charles Allred are

also Texas residents and citizens for the purposes of diversity jurisdiction.

                                        JURISDICTION AND VENUE

         29.       The Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332(a)(2)

because the matter is between a citizen of a foreign state and citizens of this State, and the matter

in controversy exceeds $75,000 exclusive of interest and costs.

         30.       The Declaratory Judgment involves a dispute regarding amounts in excess of

$75,000. This matter involves the issue of whether Plaintiff Nautilus owes a duty to defend and

indemnify the Insured Defendants in an underlying lawsuit. The underlying petition alleges that

the Insured Defendants’ actions: (1) caused underlying plaintiff Vicki Allred to be rendered a


2 Vinings Ins. Co. v. Byrdson Servs., No. 1:14-CV-525, 2016 U.S. Dist. LEXIS 191946, at *14 (E.D. Tex. 2016)
  (“Decuir is a proper party to this suit to the extent that any potential right he may have to collect insurance proceeds
  for his injuries derives directly from the rights of the insured and thus they are deemed to be in privity by virtue of
  their shared legal interest.”) (internal citation and quotation omitted); Vanliner Ins. Co. v. Dermargosian, Civil
  Action No. 3:12-CV-5074-D, 2014 U.S. Dist. LEXIS 3841, at *11 (N.D. Tex. 2014) (declining to dismiss third-
  party claimants from declaratory judgment action because they were “proper parties to [the] lawsuit”); Allstate Tex.
  Lloyd v. Lantz, No. M-08-76, 2009 U.S. Dist. LEXIS 14232, at *23 (S.D. Tex. 2009) (“As a third party beneficiary
  of the Allstate Policy whose derivative right to recovery has been determined by the Court, Pascual is a properly
  named defendant to this action.”); Atl. Cas. Ins. Co. v. Ramirez, 651 F. Supp. 2d 669, 682-83 (N.D. Tex. 2008)
  (“Because both the LBJ Defendants and the Clem Defendants are properly joined as parties in this declaratory
  judgment action, any declaration by the Court is binding on both parties”); National American Insurance Company
  v. Breaux, 368 F. Supp. 2d 604 (E.D. Tex. 2005) (holding that injured parties were proper parties to lawsuit “because
  [they] derive their right, if any, to collect insurance proceeds directly from the rights of [the insured]” and thus “they
  are deemed to be in privity by virtue of their shared legal interest.”).

                                                             8
PD.26739542.1
                Case 6:19-cv-00611 Document 1 Filed 10/16/19 Page 9 of 17



tetraplegic; (2) gave rise to a loss of consortium claim for Charles Allred; and (3) caused damage

to the Allreds’ horse, Flame, so damages are reasonably evaluated in excess of $75,000. It is

these damages for which the Insured Defendants are seeking coverage from Nautilus under the

Policy. Further, all of the Insured Defendants are alleged to be jointly liable for the Allreds’

injuries based on a joint enterprise theory, meaning the amounts of those claims may be

aggregated to satisfy the jurisdictional amount-in-controversy requirement as to all of the

Defendants. Therefore, the amount at issue is well in excess of the jurisdictional limits of this

court.

         31.     Venue is appropriate pursuant to 28 U.S.C. §1391 because a substantial part of the

events giving rise to the claims at issue occurred in this District, and the Defendants reside in

and/or may be found in this District and/or are subject to personal jurisdiction in this District.

                                   FACTUAL BACKGROUND

The Underlying Litigation

         32.     Vicki and Charles Allred filed suit against the Defendants in the 146th Judicial

District of Bell County, Texas, Cause Number 307,283-B, entitled Vicki Allred and Charles Allred

v. Freestone County Fair Association, Inc., et al. The current operative petition is the Second

Amended Original Petition (the “Petition”), which was filed on August 2, 2019, and a true and

correct copy is attached as Exhibit “A.”

         33.     According to the Petition, on June 17, 2017, Vicki Allred “was an invitee-

participant at [the Insured] Defendants’ rodeo, which took place at the arena on the Freestone

County Fairgrounds” and that she “participated in a barrel-racing event that day.” Exhibit A at ¶

4.

         34.     The Petition describes the manner in which Vicki Allred sustained her injuries as

follows: “Ms. Allred rounded the last barrel of her competition and reached top speed as she

                                                  9
PD.26739542.1
                Case 6:19-cv-00611 Document 1 Filed 10/16/19 Page 10 of 17



approached the alley to exit the arena. As she approached the alley, the unsecured gate swung out

quickly and unexpectedly and hit Ms. Allred knocking her from the horse she was riding.” Id. at

¶ 10.

        35.        The Petition alleges that all of the Insured Defendants were negligent, grossly

negligent, willful, or wanton and that their acts or omissions amounted to “intentional misconduct,

willful negligence or conscious disregard for the safety of others.” Id. at ¶ 12.

        36.        Vicki Allred allegedly “was rendered tetraplegic by the impact, which condition is

permanent” and seeks damages for medical care, life care, expenses, mental anguish, lost wages,

and loss of earning capacity, physical pain and suffering, physical impairment, and disfigurement.

Id. at ¶ 10, 13.

        37.        Charles Allred asserts a claim for loss of consortium and loss of household services.

Id. at ¶ 14.

        38.        The Allreds also claim to have “suffered damage to their horse, Flame, which

requires past and future veterinary care and diminishment of value.” Id. at ¶ 15.

        39.        The Allreds also seek exemplary damages. Id. at ¶ 16.

        40.        In addition to their negligence claims, the Allreds also assert claims for joint

enterprise and breach of fiduciary duty. Id. at ¶ 19-20.

        41.        In the joint enterprise claim, the Allreds allege as follows: “On the occasion in

question, [the Insured] Defendants and the committee members each: (1) entered into an

agreement, express or implied, among the members of the group; (2) agreed to a common purpose

to be carried out by the group; (3) agreed to a community of pecuniary interest in that purpose

among the members and (4) each had a mutual or equal right to a voice in the direction of the

enterprise; the enterprise being the organization and production of a rodeo, including but not



                                                    10
PD.26739542.1
                Case 6:19-cv-00611 Document 1 Filed 10/16/19 Page 11 of 17



limited to barrel racing events. As such they are liable jointly and severally for the acts or

omissions of one another.” Id. at ¶ 19.

        42.       The Allreds also assert a claim for breach of fiduciary duty against all of the Insured

Defendants, which they claim that “because of the nature of the activities involved, [the Insured]

Defendants had a fiduciary duty to Tooter [Vicki] Allred and each of the competitors participating

in the barrel racing events with respect to matters of safety of the premises and safety operations

of the barrel racing events.” Id. at ¶ 20.

        43.       By letters dated April 23, 2019 (to Freestone) and August 8 and 9, 2019 (to all of

the other Insured Defendants), Nautilus advised the Insured Defendants that it would agree to

defend them subject to a reservation of rights in the Underlying Litigation, copies of which are

attached as Exhibits “B” through “AA.”

The Policy

        44.       Nautilus issued Policy No. NN814687 (“Policy”) to Freestone County Fair

Association for the period June 12, 2017 to June 12, 2018, a true and correct copy of which is

attached as Exhibit “BB.”

        45.       The Policy includes Commercial General Liability Coverage with limits of $1

million each occurrence / $2 million general aggregate, in accordance with the terms, exclusions,

limitations, definitions, and conditions stated in the Policy.

        46.       The Policy’s CGL coverage part, Form CG 00 01 04 13, provides coverage for

“those sums that the insured becomes legally obligated to pay as damages because of ‘bodily

injury’ or ‘property damage’…caused by an ‘occurrence,’” provided that the “’bodily injury’ or

‘property damage’ occurs during the policy period.” Exhibit BB at p. 10.




                                                    11
PD.26739542.1
                Case 6:19-cv-00611 Document 1 Filed 10/16/19 Page 12 of 17



        47.       Relevant Definitions in the Policy applicable to the coverage issues presented here

include the following:

                 3.      "Bodily injury" means bodily injury, sickness or disease sustained by
                         a person, including death resulting from any of these at any time.

                                              ***
                13.      "Occurrence" means an accident, including continuous or repeated
                         exposure to substantially the same general harmful conditions.

Id. at p. 22, 24.

        48.       Further, under the “Who is an Insured” provision of the Policy, insured status is

extended to Freestone’s “executive officers,” directors, and “volunteer workers” (but only while

performing duties related to the conduct of Freestone’s business). Id. at p. 18-19.

        49.       Relevant Definitions in the Policy applicable to the Who is an Insured issue include

the following:

                 6.      "Executive officer" means a person holding any of the officer
                         positions created by your charter, constitution, bylaws or any other
                         similar governing document.

                                              ***
                20.      "Volunteer worker" means a person who is not your "employee", and
                         who donates his or her work and acts at the direction of and within
                         the scope of duties determined by you, and is not paid a fee, salary
                         or other compensation by you or anyone else for their work
                         performed by you.

Id. at p. 22, 25.


        50.       The Policy also includes an Exclusion – Participants Endorsement, Form S028

(10/10), which provides as follows:

                  A. The following exclusion is added to 2. Exclusions of Section I
                     – Coverage A – Bodily Injury And Property Damage
                     Liability and Coverage C – Medical Payments:

                      This insurance does not apply to “bodily injury” or medical
                      payments to any “participant” while in the “activity area”.


                                                   12
PD.26739542.1
                Case 6:19-cv-00611 Document 1 Filed 10/16/19 Page 13 of 17



                  B. With respect to the insurance provided by this endorsement, the
                     following definitions are added to the Definitions section:

                     1. “Activity area” means any site specifically set aside for the
                        purpose of preparing for, participation in, or assembly
                        before, during or after, any “event” including, but not limited
                        to, the arena, chute, corral, course, field, infield, pit, ring,
                        sideline, stage, or track.

                     2. “Event” means any activity of an athletic or sports, or
                        entertainment nature of “limited duration” that you manage,
                        operate, or sponsor including, but not limited to, a carnival,
                        circus, concert, contest, demonstration, exhibition, fair,
                        game, match, parade, race, rodeo, show, stunting activity, or
                        theatrical performance.

                     3. “Limited duration” means a time period that can be
                        established by a beginning and ending date.

                     4. “Participant” means any person practicing, preparing or
                        rehearsing for, instructing, participating or sparring in, any
                        “event” including, but not limited to, animal handlers,
                        announcers, assistants, attendants, coaches, cheerleaders,
                        clowns, contestants, “employees”, entertainers, independent
                        contractors, mechanics, musicians, officials, operators,
                        producers, promoters, referees, singers, speakers, sponsors,
                        stage crews, stock contractors, “temporary workers”,
                        vendors or their “employees”, “volunteer workers”, or
                        workers.

Id. at p. 51.

        51.       Additionally, the Policy includes an Exclusion – Scheduled Events Endorsement,

form L317 (11/10), which provides as follows:

                  A. The following exclusions are added to 2. Exclusions of
                     Section I – Coverage A – Bodily Injury And Property
                     Damage Liability, Coverage B – Personal And Advertising
                     Injury Liability and Coverage C – Medical Payments:

                     This insurance does not apply to:

                                                 ***

                     2. “Bodily injury” or medical payments to any person,
                        whether authorized or unauthorized, while in the “activity
                        area”.

                                                   13
PD.26739542.1
                Case 6:19-cv-00611 Document 1 Filed 10/16/19 Page 14 of 17



                                                  ***

                  C. Exclusion j. Damage To Property under 2. Exclusions of
                     Section I – Coverage A – Bodily Injury And Property
                     Damage Liability is replaced by the following:

                     This insurance does not apply to:

                     j. Damage To Property

                         “Property damage” to:

                                                  ***

                         (8) Any animal arising out of injury, mistreatment, or
                            destruction of such animal.

                                                  ***

                  D. The following definitions are added to the Definitions section:

                     1. “Activity area” means any site specifically set aside for the
                        purpose of preparing for, participation in, or assembly
                        before, during or after any “event” including, but not
                        limited to, the arena, chute, corral, course, field, infield, pit,
                        ring, sideline, stage, or track.

                     2. “Event” means any activity of an athletic or sports, or
                        entertainment nature of “limited duration” that you manage,
                        operate, or sponsor including, but not limited to, a carnival,
                        circus, concert, contest, demonstration, exhibition, fair,
                        game, match, parade, race, rodeo, show, stunting activity,
                        or theatrical performance.

                     3. “Limited duration” means a time period that can be
                        established by a beginning and ending date....

Id.

                           COUNT I – DECLARATORY JUDGMENT

        52.       Nautilus adopts and incorporates by reference the allegations set forth in the

preceding paragraphs above as though completely and fully set forth herein.




                                                    14
PD.26739542.1
                Case 6:19-cv-00611 Document 1 Filed 10/16/19 Page 15 of 17



        53.       There is an actual, present, and existing controversy between Nautilus and the

Defendants regarding the applicable coverage under the Policy in connection with the claims

presented in the Underlying Litigation.

        54.       Nautilus submits that it is alleged in the Underlying Litigation that Vicki Allred

was participating in a barrel race at the time of her injury and that she was injured “as she

approached the alley to exit the arena.” Exhibit A at ¶ 10.

        55.       Vicki Allred was therefore a “participant,” and her injuries took place in the

“activity area” under the terms of the Exclusion – Participants Endorsement and Additional

Exclusions – Scheduled Events Endorsement.

        56.       Under the Exclusion – Participants Endorsement, the Policy was revised to provide

that “[t]his insurance does not apply to ‘bodily injury’ or medical payments to any ‘participant’

while in the ‘activity area’.” As Vicki Allred is a “participant” and was injured while in the

“activity area,” this exclusion would apply to preclude coverage under the Policy for her bodily

injury claims.

        57.       For similar reasons to those expressed in the paragraph above, coverage under the

Policy would be excluded by the Additional Exclusions – Scheduled Events Endorsement, which

provides that “[t]his insurance does not apply to…’[b]odily injury’ or medical payments to any

person, whether authorized or unauthorized, while in the ‘activity area’.”

        58.       Further, to the extent the Allreds assert a claim for “property damage” for the

injuries to Vicki Allred’s horse, Flame, subsection j.(8) of the Additional Exclusions – Scheduled

Events Endorsement, Form L317 (11/10) will bar coverage for such claim.




                                                  15
PD.26739542.1
                Case 6:19-cv-00611 Document 1 Filed 10/16/19 Page 16 of 17



        59.       Based upon any facts that are pleaded and those that can be adduced or determined

in the Underlying Litigation, Nautilus has no duty to defend or indemnify any of the Insured

Defendants.

        60.       Further, while the above exclusions would preclude a duty to defend and indemnify

all of the Insured Defendants, Nautilus pleads in the alternative that Nautilus may not owe defense

and indemnity to the Insured Defendants other than Freestone in the event they do not qualify as

insureds as “volunteer workers,” directors, or “executive officers” of Freestone and/or are sued in

their personal capacity and not as “volunteer workers,” directors, or “executive officers” of

Freestone.

        61.       In addition to the foregoing provisions, Nautilus pleads all other conditions, terms,

warranties, limits, definitions, and exclusions of the Policy, which also may be found to be

applicable as Nautilus’ investigation of this matter continues, and it reserves the right to amend its

Complaint for Declaratory Judgment.

        WHEREFORE, Plaintiff Nautilus Insurance Company respectfully prays:

                  a.     That Defendants be cited to answer and appear;

                  b.     That Nautilus has no obligation under the Policy to defend

                         the Insured Defendants in the Underlying Litigation and that it be allowed

                         to discontinue its defense of the Insured Defendants in the Underlying

                         Litigation;

                  c.     That Nautilus has no obligation under the Policy to indemnify the Insured

                         Defendants against the claims asserted in the Underlying Litigation; and

                  d.     That this Court grant such further and different relief as may be appropriate

                         to accomplish justice and equity among the parties.



                                                   16
PD.26739542.1
                Case 6:19-cv-00611 Document 1 Filed 10/16/19 Page 17 of 17



                                          Respectfully submitted,

                                          PHELPS DUNBAR LLP

                                          /s/ Mary Cazes Greene
                                          Mary "Amy" Cazes Greene
                                          TBN 24005647
                                          Sara Nau
                                          TBN 24083551
                                          One Allen Center
                                          500 Dallas Street • 13th Floor
                                          Houston, Texas 77002
                                          Telephone: (713) 626-1386
                                          Telecopier: (713) 626-1388
                                          Email: greenea@phelps.com
                                                 snau@phelps.com

                                          ATTORNEYS FOR PLAINTIFF
                                          NAUTILUS NSURANCE COMPANY




                                            17
PD.26739542.1
